J-S79032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.L.O., A          :     IN THE SUPERIOR COURT OF
MINOR                                  :          PENNSYLVANIA
                                       :
                                       :
                                       :
APPEAL OF: H.L.O., FATHER              :         No. 1785 EDA 2017

                Appeal from the Order Entered May 4, 2017
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000715-2016,
                         CP-51-DP-0002120-2013

IN THE INTEREST OF: M.X.O., A          :     IN THE SUPERIOR COURT OF
MINOR                                  :          PENNSYLVANIA
                                       :
                                       :
                                       :
APPEAL OF: H.L.O., FATHER              :         No. 1790 EDA 2017

                Appeal from the Order Entered May 4, 2017
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000716-2016,
                         CP-51-DP-0002121-2013


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                   FILED DECEMBER 12, 2017

     Appellant, H.L.O. (“Father”), appeals from the orders entered in the

Philadelphia County Court of Common Pleas Family Court Division, which

granted the petitions of the Department of Human Services (“DHS”) for

involuntary termination of Father’s parental rights to his minor children,

R.L.O. and M.X.O. (“Children”). We affirm.

     In its opinion, the Family Court fully and correctly set forth the

relevant facts and procedural history of the case.   Therefore, we have no
J-S79032-17


reason to restate them.

      Father raises three issues for our review:

         DID THE [TRIAL] COURT…ERR IN FINDING THAT [DHS]
         HAD MET ITS BURDEN IN PROVING GROUNDS UNDER 23
         PA.C.S.A. §§ 2511(A)(1) AND (2) BY “CLEAR AND
         CONVINCING EVIDENCE”?

         DID THE [TRIAL] COURT…ERR IN FINDING THAT DHS HAD
         MET ITS BURDEN TO PROVE THAT TERMINATION WOULD
         BE IN [CHILDREN’S] BEST INTERESTS, UNDER [23
         PA.C.S.A.] § 2511(B)?

         DID THE [TRIAL] COURT…ERR IN DENYING DUE PROCESS
         AND EQUAL PROTECTION OF LAW TO [FATHER] AS
         GUARANTEED BY THE CONSTITUTIONS OF THE UNITED
         STATES    AND    OF   THE    COMMONWEALTH     OF
         PENNSYLVANIA?

(Father’s Brief at 4).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare
         of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand.       …    We must
            employ a broad, comprehensive review of the record
            in order to determine whether the trial court’s
            decision is supported by competent evidence.


                                     -2-
J-S79032-17


         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the
            finder of fact, is the sole determiner of the credibility
            of witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted).
         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
         may uphold a termination decision if any proper basis
         exists for the result reached. In re C.S., 761 A.2d 1197,
         1201 (Pa.Super. 2000) (en banc). If the court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an
         opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
         (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d

1165 (2008)).

      DHS filed a petition for the involuntary termination of Father’s parental

rights to Children on the following grounds:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            (1) The parent by conduct continuing for a period of


                                      -3-
J-S79032-17


          at least six months immediately preceding the filing
          of the petition either has evidenced a settled purpose
          of relinquishing parental claim to a child or has
          refused or failed to perform parental duties.

          (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child
          to be without essential parental care, control or
          subsistence necessary for his physical or mental
          well-being and the conditions and causes of the
          incapacity, abuse, neglect or refusal cannot or will
          not be remedied by the parent.

                               *    *    *

          (5) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency for a period of at least six months,
          the conditions which led to the removal or placement
          of the child continue to exist, the parent cannot or
          will not remedy those conditions within a reasonable
          period of time, the services or assistance reasonably
          available to the parent are not likely to remedy the
          conditions which led to the removal or placement of
          the child within a reasonable period of time and
          termination of the parental rights would best serve
          the needs and welfare of the child.

                               *    *    *

          (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency, 12 months or more have elapsed
          from the date of removal or placement, the
          conditions which led to the removal or placement of
          the child continue to exist and termination of
          parental rights would best serve the needs and
          welfare of the child.

                               *    *    *

       (b) Other considerations.―The court in terminating
       the rights of a parent shall give primary consideration to
       the developmental, physical and emotional needs and

                                   -4-
J-S79032-17


        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b). “Parental rights

may be involuntarily terminated where any one subsection of Section

2511(a) is satisfied, along with consideration of the subsection 2511(b)

provisions.” In re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The
        party seeking termination must prove by clear and
        convincing evidence that the parent’s conduct satisfies the
        statutory grounds for termination delineated in Section
        2511(a). Only if the court determines that the parent’s
        conduct warrants termination of his… parental rights does
        the court engage in the second part of the analysis
        pursuant to Section 2511(b): determination of the needs
        and welfare of the child under the standard of best
        interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     Termination under Section 2511(a)(1) involves the following:

        To satisfy the requirements of [S]ection 2511(a)(1), the
        moving party must produce clear and convincing evidence
        of conduct, sustained for at least the six months prior to
        the filing of the termination petition, which reveals a
        settled intent to relinquish parental claim to a child or a
        refusal or failure to perform parental duties. In addition,

           Section 2511 does not require that the parent
           demonstrate both a settled purpose of relinquishing
           parental claim to a child and refusal or failure to
           perform parental duties. Accordingly, parental rights

                                   -5-
J-S79032-17


               may be terminated pursuant to Section 2511(a)(1) if
               the parent either demonstrates a settled purpose of
               relinquishing parental claim to a child or fails to
               perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for his… conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).     Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of his… parental
            rights, to determine if the evidence, in light of the totality
            of the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      The     grounds    for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.              In re

A.L.D., (797 A.2d. 326, 337 (Pa.Super. 2002).            “Parents are required to

make diligent efforts towards the reasonably prompt assumption of full


                                        -6-
J-S79032-17


parental responsibilities.” Id. at 340. The fundamental test in termination

of parental rights under Section 2511(a)(2) was long ago stated in the case

of In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania

Supreme Court announced that under what is now Section 2511(a)(2), “the

petitioner for involuntary termination must prove (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse,

neglect or refusal caused the child to be without essential parental care,

control or subsistence; and (3) that the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” In Interest of Lilley,

719 A.2d 327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa.Super. 2003).   “Section 2511(a)(8) sets a 12–month time frame for a


                                    -7-
J-S79032-17


parent to remedy the conditions that led to the children's removal by the

court.”   In re A.R., 837 A.2d 560, 564 (Pa.Super. 2003).      Once the 12–

month period has been established, the court must next determine whether

the conditions that led to the child's removal continue to exist, despite the

reasonable good faith efforts of the Agency supplied over a realistic time.

Id.   Termination under Section 2511(a)(8) does not require the court to

evaluate a parent’s current willingness or ability to remedy the conditions

that initially caused placement or the availability or efficacy of Agency

services. In re Adoption of T.B.B., 835 A.2d 387, 396 (Pa.Super. 2003);

In re Adoption of M.E.P., supra.

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

          In this context, the court must take into account whether a
          bond exists between child and parent, and whether
          termination would destroy an existing, necessary and
          beneficial relationship.

          When conducting a bonding analysis, the court is not
          required to use expert testimony. Social workers and
          caseworkers can offer evaluations as well. Additionally,
          Section 2511(b) does not require a formal bonding
          evaluation.

                                     -8-
J-S79032-17



In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have his…rights terminated.”     In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental
        duty requires that a parent exert [himself] to take and
        maintain a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of his… ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve
        the parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one’s parental responsibilities
        while others provide the child with his or her physical and

                                    -9-
J-S79032-17


         emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of his…child is converted,

upon the failure to fulfill his…parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” Id. at 856.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Allan L.

Tereshko. Sr., we conclude Father’s issues merit no relief. The Family Court

opinion comprehensively discusses and properly disposes of the questions

presented.    (See Family Court Opinion, filed July 18, 2017, at 1-29)

(finding: (1) evidence demonstrated Father failed to comply with single case

plan objectives to obtain and maintain housing for Children and address his

drug and alcohol abuse issues; at termination hearing, CUA manager, Ms.

Strauss, credibly testified, inter alia: (a) Father lived in Florida and had not

moved back to Philadelphia;(b) Father visited Children three or four times

between May and December 2016; and (c) Father did not inquire about

Children’s health, doctor’s appointments, or education and development;

throughout termination proceedings, Father repeatedly tested positive for

drug use and failed to enroll in substance abuse treatment; Father failed to

present court with copy of assessment from mental health, drug, and alcohol

treatment in Florida; Father presented no information that he was ready to


                                     - 10 -
J-S79032-17


reunify with his Children; Father cannot or will not remedy the repeated and

continued neglect and conditions which brought Children into supervision, or

fulfill his parental responsibilities; (2) Ms. Strauss credibly testified Children

were not bonded to Father; Children look to their maternal grandmother,

who is their foster parent, for safety, comfort, and daily needs; Ms. Strauss

credibly opined Children would not suffer irreparable harm if Father’s

parental rights were terminated, and that termination of Father’s parental

rights is in Children’s best interest; (3) court scheduled hearing to show

cause on DHS’ petition for involuntary termination of Father’s parental rights

for August 22, 2016; court continued August 22, 2016 hearing to allow for

proper service to Father; Father attended next permanency review hearing

on December 20, 2016; Father and his attorney were personally served with

copy of permanency review order, which noted next scheduled court date

would be a Contested Goal Change Hearing scheduled for May 4, 2017;

Father had opportunity to participate, testify, and present evidence on his

behalf during termination proceedings; Father participated in termination

proceedings and also testified; Father’s attorney was present at hearing and

presented evidence on Father’s behalf; Father was not denied a fair and

impartial hearing).    Accordingly, we affirm based on the Family Court’s

opinion.

      Orders affirmed.




                                     - 11 -
J-S79032-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2017




                          - 12 -
                                                                       Circulated 12/05/2017 12:01 PM



  THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, PIHLADELPHIA COUNTY
                        IN THE COURT OF COMMON PLEAS


IN THE INTEREST OF:                    : FAMILY COURT DIVISION
                                       : JUVENILE BRANCH-DEPENDENCY

M.X.O., a Minor                        : CP-51-AP-0000716-2016/CP-51-DP-0002120-2013

R.L.O., a Minor                        : CP-Sl-AP-0000715-2016/CP-51-DP-0002121-2013


APPEAL OF:                             : Superior Court No. 1785 EDA 2017 &
                                                            1790 EDA 2017
H.L.O., Father



                                       OPINION

                                                                                 ;; .
                                                                                 C..•
INTRODUCTION



        H.L.O. ("Father"), appeals from the Decree and Order entered by this Court" on

May 4, 2017, granting the Petition to Involuntarily Terminate his Parental Rights to his

Children: ("M.X.O."), a male, born June       2015, and ("R.L.O."), a male, born March

14, 2006, filed by the Department of Human Services ("DHS"), on August         2016 and

.served on all parties. The Mother of the Children, C.I.H., signed Voluntary

Relinquishment Petitions at the hearing on May 4, 2017.

        In response to the Decree of May 4, 2017 terminating his parental rights to the

Children, Father, by and through his counsel, filed a Notice of Appeal with Statement of

Matters Complained of Upon Appeal on June 5, 2017.




                                                                                           1
          STATEMENT OF MATTERS COMPLAINED OF ON APPEAL


         In his Statement of Matters Complained of on Appeal, Father
states that the Trial Court erred in the following respects:

       1. Finding that H.L.O., Father, had been duly served with notice
          of the Termination Hearing, as required by the Juvenile Act
          and by court rules.
       2. Finding that OHS had met its burden to prove grounds for
          termination under 23 Pa.C.S.A. §2511 (a)(l),
       3. Finding that DHS had met its burden to prove grounds for
          termination under 23 Pa.C.S.A. §2511 (a)(2),
       4. Finding that OHS had met its burden to prove grounds for
          termination under 23 Pa.C.S.A. §2511 (a)(5),
       5. Finding that DHs had met its burden to prove grounds for
          termination under 23 Pa.C.S.A. §2511 (a)(8),
       6. Finding that DHS had met its burden to prove that termination
          would be in the Child's best interests, under §2511 (b)(l l), and
       7. Denying due process of law to Father, as guaranteed by the
          Constitutions of the Commonwealth of Pennsylvania and of the
          United States of America.




PROCEDURAL HISTORY:

       On August 31, 2013, the Department of Human Services (DHS) received a

General Protective Services (GPS) Report which alleged that the Child, M.X.O., was

found crying, wearing only a diaper, and sitting on a curb behind the family's home. The

Report alleged that the Children's Mother, C.I.H., was belligerent and intoxicated; that

she stated that she was unaware the Child had followed his brother, R.L.O., from the

home through the back door; that Mother was diagnosed with bi-polar disorder, anxiety,

depression, dissociative disorder, Post-Traumatic Stress Disorder (PTSD) and memory

loss; that she had been prescribed medications to treat her mental illnesses; that she was

unemployed and received public assistance benefits; and the Children's eighteen-year-old



                                                                                             2
Maternal Aunt, N.O., also resided in the home. This Report was substantiated. (Exhibit

"A" Statement of Facts, attached to OHS Petition for Involuntary Termination of Parental

Rights, filed 08/09/2016, 1 "a").

       DHS received further allegations that Mother used drugs-and sometimes left the

home for hours or overnight, leaving the Children in the care of family members in the

home. (Exhibit "A" Statement of Facts, attached to OHS Petition for Involuntary

Termination of Parental Rights, filed 08/09/2016, 1 "b").

       On August 31, 2013, OHS implemented a Safety Plan with Maternal Aunt, N.D.,

and the Maternal Grandmother, M.R., as the responsible parties. Both were residing at

the home at that time and agreed to take care of the boys if Mother appeared

incapacitated. DHS learned that Mother was receiving individual therapy, case

management, and medication management services at Northeast Community Mental

Health. (Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary

Termination of Parental Rights, filed 08/09/2016, 1 "c").

       On September 12, 2013, In-Home Services (IHS) were implemented by the

Community Umbrella Agency (CUA) Northeast Treatment Center (NET). (Exhibit "A"

Statement of Facts, attached to OHS Petition for Involuntary Termination of Parental

Rights, filed 08/09/2016, 1 "d").

       On October 1, 2013, CUA NET developed an Initial Single Case Plan (SCP) for

the family. The goal of the plan was to stabilize the family. Mother was present and

agreed to submit to random drug screens. Mother also agreed to contact her psychiatrist

to notify him that her medication made her drowsy and incapable of appropriately taking

care of her Children and to request a change to the medication. Mother further agreed to



                                                                                           3
telephone the Children's Father, H.L.O., who was also present, twice daily for a safety

 check-in and to also call CUA NET staff every day. DHS agreed to attempt to obtain

 childcare services for M.X.O. so that Mother could attend intensive outpatient therapy

 (10P). (Exhibit '-1A" Statement of Facts, attached to DHS Petition-for Involuntary

 Termination of Parental Rights, filed 08/09/2016, ,r "e").

        On October 15, 2013, DHS received a GPS Report which alleged that Mother had

 used PCP and lost consciousness, and that she had been admitted to Friends Hospital for

 mental health treatment; that Father also uses drugs, was also under the influence of

 drugs, and was caring for the Children in the home; and that there was no food in the

 home and the Children often stated that they were hungry. The Report further alleged

 that Maternal Grandmother had taken Maternal Aunt, N.D. to work at 4:00 a.m.,

. unknowingly leaving the Children home alone because Mother had left the home without

 their knowledge. The Report alleged that on October 14, 2013, Maternal Grandmother

 and Maternal Aunt filed a Protection from Abuse (PFA) Order against Mother because

 she had brandished a knife toward them and was breaking items in the home, and that

 when the police were at the home to serve the PFA, Father was under the influence of

 drugs and unable to understand what the police were saying, and the Children told the

 police that they were scared and did not want to reside with Mother. The Report alleged

 that R.L.O. has a heart murmur and takes medication; that Mother has not taken the

 Children to the doctor for physicals and treatment; that there is a history of domestic

 violence between Mother and Father; that Father had hit Mother on the head with a glass

 bottle while the Children were with them in a vehicle; that Mother had been admitted to

  Friends Hospital in the past; that Mother sold her food stamps to buy cigarettes; and that


                                                                                               4
   Mother has a criminal history and had been previously incarcerated. This Report was

   determined to be valid. (Exhibit "A" Statement of Facts, attached to DHS Petition for

· - - InvoiunfaiyTermination of Parental Rights, filed 08/09/2016-, l"f"'): ·· · ·- ·

        · · Father-ha-ct-been convicted of drug-related offenses on August 30; 1-999; May 20,

   2003, August 15, 2006, and September 15, 2010. (Exhibit "A" Statement of Facts,

   attached to OHS Petition for Involuntary Termination of Parental Rights, filed

   08/09/2016, 1 "g").

           On October 16, 2013, DHS went to the family's home. Father, Maternal

   Grandmother, and Maternal Aunt were present in the home with the Children. Mother

   remained hospitalized. Father denied any drug use. DHS observed that there was

   sufficient food in the home, which appeared to be appropriate. DHS developed a Safety

   Plan which stated that Father would be the primary caregiver for the Children while

   Mother was hospitalized. The Children's sibling, J.H., went to reside with his father and

   paternal family members. (Exhibit "A" Statement of Facts, attached to DHS Petition for

   Involuntary Termination of Parental Rights, filed 08/09/2016, 1 "h"),

           On October 17, 2013, Maternal Grandmother and Maternal Aunt moved from the

 . home. (Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary

   Termination of Parental Rights, filed 08/09/2016, 1 "i"),

           On October 21, 2013 and October 22, 2013, OHS had a telephone conference

   with Mother, CUA NET and Friends Hospital staff. Friends Hospital staff reconunended

   that Mother enter a 28�day inpatient drug treatment program. Mother refused to receive

   inpatient drug treatment and stated that she wanted to participate in an intensive

   outpatient treatment program upon her discharge on October 22, 2013. (Exhibit "A''



                                                                                            5
     Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

     Rights, filed 08/09/2016, 1 "j").

  - ·----- -Tafne? s speecfi-was-de)ayeaancl slurrea wnen DH�;--spuke--witlrhim-on-the- · ·- ·- - ··- · · · -·--

. . - -telepnofie- on-octooer 22, 2013. (Exhibit "A'� Statement of Facts; attached-to-Dlld

     Petition for Involuntary Termination of Parental Rights, filed 08/09/2016, 1 "k"),

             On October 22, 2013, DHS obtained an Order of Protective Custody (OPC) for

     the Children and placed them with Maternal Grandmother, M.R. (Exhibit "A" Statement

     of Facts, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

     08/09/2016, 1 "l").

             A Shelter Care Hearing was held on October 24, 2013, before the Honorable

     Allan L. Tereshko. Legal and Physical Custody of the Children was transferred to DHS.

     Placement of the Children is in Foster Care with Maternal Grandmother, M.R. Maternal

     grandmother has a PFA against Mother. This is a CUA case. Mother and Father are

    referred to CEU for a forthwith drug screen, assessment and monitoring. Mother is to

    have weekly supervised visits at the Agency. Father is to have weekly unsupervised

     visits. If Father renders a positive drug screen today, then his visits are to be supervised

     at the Agency. ACS is to submit a safety affidavit to the Court within 7 days. OPC is

     lifted. (Shelter Care Order, 10/24/2013 ).

             On October 25, 2013, Mother tested positive for barbiturates, PCP, and

     benzodiazepines. On October 30, 2013, she tested positive for barbiturates and

     benzodiazepines. On December 20, 2013, she tested positive for opiates,

     benzodiazepines, and PCP. (Exhibit "A" Statement of Facts, attached to DHS Petition

     for Involuntary Termination of Parental Rights, filed 08/09/2016, 1 "n"),



                                                                                                      6
              A continuance was granted on October 30, 2013 by the Honorable Allan L.

      Tereshko. Children are to remain with Maternal Grandmother, M.R. Father to continue

                  ra unsupervise V1s1ts �·snome ana o er o con in

- - ·--roperv1sNI-vtsttS"111the·Agency. Mother andPather are re-referredto.. eEl:J-for-forthwith- . --··-

      drug screen and assessment along with 2 random drug screens prior to next court hearing.

      (Continuance Order, 10/30/2013).

              Mother failed to keep her October 28, 2013, and December 18, 2013,

      appointments for an assessment at the CEU and did not reschedule. (Exhibit "A''

      Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

      Rights, filed 08/09/2016, ,r "o").

              On October 31, 2013, Father's drug screen was negative. Father failed to keep his

      January 6, 2014, appointment for an assessment at the CEU and did not reschedule.

      (Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary Termination of

      Parental Rights, filed 08/09/2016, 1 "p").

              An Adjudication Hearing was held on January 14, 2014, before the Honorable

      Allan L. Tereshko. Both Children were adjudicated Dependent. Temporary legal

      custody is transferred to Maternal Grandmother, M.R., residing    �v\.-


      Philadelphia, PA •         Physical custody to Maternal Grandmother, M.R. Parents may

      have weekly supervised visits at the Agency. The case is supervised by CUA through

      NET. A Report of non-compliance from CEU is incorporated by reference to both

      parents. Both parents re-referred to CEU for a forthwith drug screen and assessment with

      two random drug screens prior to next court date. (Orders of Adjudication-Child

      Dependent, 01/14/2014).



                                                                                                7
                           On January 14, 2014, and March· 10, 2014, Mother tested positive for PCP and

                   benzodiazepines. She failed to keep her appointments for a CEU assessment on February

                          14, and March 11, 2014. (Exhibit "A',-Statement of Facts, attached m-

- ·· --- ---- - - - --pefinon forlnWl:mmnylerminatiun-of-Parental-Rights;--filed-08-Je9/26-I-6;-�--"rrr)1------•
                                                                                                          .

                           On January 24, 2014, CUA NET revised the SCP. The goal of the plan was to

                   stabilize the family. Father's objectives included maintaining safe and stable housing;

                   attending all CEU appointments; and completing two random drug screens prior to next

                   court date. Father was invited to participate in the development of the plan, however he

                   did not attend the meeting and did not participate by telephone. (Exhibit "A'' Statement

                   of Facts, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

                   08/09/2016, 'il "s").

                           On March 19, 2014, Father participated in a CEU assessment, which did not

                   recommend that he receive treatment at that time. Between January 14, 2014, and April

                   3, 2014, Father had four drug screens which tested negative. (Exhibit "A" Statement of

                   Facts, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

                   08/09/2016, � "t").

                           A Permanency Review Hearing was held on April 10, 2014, before Master

                   William T. Rice. It was ordered that legal custody of the Children remains with DHS,

                   and placement remains with Maternal Grandmother, M.R. No special services needed.

                   Children attend Smedley Elementary School. DHS has entered into evidence Mother's

                   non-compliance as to the CEU Report. Father's negative screens have also been entered

                    into evidence. Father referred to BHS and re-referred to CEU for a forthwith drug screen,




                                                                                                              8
 and 3 randoms prior to next court date. Both parents present at hearing. (Permanency

 Review Order-Non Placement, 4/10/2014).

                     , 2014, Mother was arrested and charged with forgery ano'-related

offenses. SlieJ;len··gutlty-ru-tlre-charges-ofconspiracy and-theft;-and-she-was-senteneed-t

 probation. (Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary

 Termination of Parental Rights, filed 08/09/2016, 1 "v").

         Father did not comply with the referral to BHS. (Exhibit "A" Statement of Facts,

 attached to DHS Petition for Involuntary Termination of Parental Rights, filed

 08/09/2016, 1 "w").

         On April 24, 2014, Father was arrested and on June 20, 2014, he pled guilty to the

 charges of retail theft, conspiracy, and theft. He was sentenced to three years of

 probation: MC-51-CR-0013213-2014 (Secure Court Summary, p.9-10).

         A continuance was granted on June 26, 2014 by the Honorable Kevin M.

 Dougherty. Case remains status quo. (Continuance Order, 6/26/2014).

         A Permanency Review Hearing was held on July 30, 2014, before the Honorable

 Allan L. Tereshko. The Court ordered that legal custody and physical custody of the

 Children remains with Maternal Grandmother, M.R., supervised by DHS. Drug results

 were made available to the Court. Father tested positive for marijuana and PCP. Mother

 refused to take a drug screen. Parents failed to return back to court once case was

 recalled. Parent's visits with the Children are now suspended until parents report to CEU

 for drug screens and screens become negative. Parents are not to visit Children at the

 home of Maternal Grandmother. CUA services to remain. Parents re-referred to CEU




                                                                                            9
for assessment and screen with four random drug screens prior to next Court date.

(Permanency Review Order-Non Placement, 7/30/2014).

                       14, and Seprem�Y,"""W"t4;-Father tested positi vrim mariin�i-----+--

and-FeP:---0n-E>ctoberl-4;-20-I-4-,-he-tested-posit-ive-for-matijuana�d-epiates.-lle-fai-l-ed-----

to keep his appointment for a CEU assessment on October 28, 2014, and did not

reschedule. He also did not enroll in substance abuse treatment. (Exhibit "A" Statement

of Facts, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

08/09/2016, 1 "z"),

       On September 24, 2014, CUA NET revised the SCP. The goal of the plan was to

stabilize the family. Father's objectives included scheduling an appointment for himself

with CEU; and completing random drug screens; and providing Maternal Grandmother

with the Children's medical insurance cards. Father was present at the meeting. (Exhibit

"A" Statement of Facts, attached to OHS Petition for Involuntary Termination of Parental

Rights, filed 08/09/2016, 1 "bb").

       In or about the fall of 2014, Father relocated to Florida and his whereabouts

became unknown to DHS. (Exhibit "A" Statement of Facts, attached to OHS Petition for

Involuntary Termination of Parental Rights, filed 08/09/2016, ,r "cc").

       A continuance was granted on October 8, 2014, by the Honorable Allan L.

Tereshko. Case remains status quo. (Continuance Order, 10/08/2014).

       A Permanency Review Hearing was held on November 26, 2014, before Master

William T. Rice. It was ordered that legal custody and physical custody of the Children

remains with Maternal Grandmother, M.R., supervised by OHS. CEU Report as to

parents incorporated by reference into the record. Parents referred to CEU for an



                                                                                       10
 assessment and forthwith drug screen and 3 randoms prior to next Court date. Parent's

 visitation remains suspended. Parents are not to visit Children at the home of Maternal



                                 . _.
-Noni>ia-cement;-H-/z6fz0-I-4-)----          · - ··· · ····· ·······-·--------------•

        On January 28, 2015, CUA NET revised the SCP. The goal of the plan was to

 stabilize the family. Father's objectives included attending all CEU appointments;

 completing three random drug screens prior to next court date; complying with the court

 order; and making his whereabouts known to CUA NET and participating in planning for

 the Children's care. Neither parent participated in the meeting. {Exhibit "A" Statement

 of Facts, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

 08/09/2016, ,r "ff').

        A continuance was granted on February 26, 2015, by the Honorable Margaret T.

 Murphy. Case remains status quo. (Continuance Order,2/26/2015).

        A continuance was granted on March 27, 2015 by the Honorable Allan L.

 Tereshko. Case remains status quo. (Continuance Order, 03/27/2015).

        A Permanency Review Hearing was held on May 25, 2015, before the Honorable

 Allan L. Tereshko. The Court ordered that legal custody and physical custody of the

 Children remains with Maternal Grandmother, M.R., supervised by DHS. Children are

 medically up to date. Mother has appropriate housing and attending Nueva Vida. Father

 resides in Florida. Supervision to stand. Children to remain in TLC with Maternal

 Grandmother. Mother is referred to CEU for an assessment and forthwith drug screen

 and 3 randoms prior to next Court date. CUA to do PLS on Father. If Father is in

 jurisdiction, Father referred to CEU for forthwith full drug and alcohol screen. Mother



                                                                                           11
 was present at the hearing. Father did not attend. (Permanency Review Order-Non

 Placement, 5/27/2015).



 918/20-1-5-Mother-tested-positi-ve-for-marijuana-and-benzodiazepi-nes,an�M�ther----•

 failed to keep her appointment for a CEU assessment on 6/25/2015 and did not

 reschedule. (Exhibit "A" Statement of Facts, attached to OHS Petition for Involuntary

 Termination of Parental Rights, filed 08/09/2016, 't[ "hh").

        On June 29, 2015, CUA NET revised the SCP. The goal of the plan was to

 stabilize the family. Father's objectives included complying with the court order;

 complying with the CEU assessment treatment recommendations; and providing

 documentation of his treatment to CUA NET. Neither parent attended the meeting, nor

 participated in the development of the plan. (Exhibit "A" Statement of Facts, attached to

 OHS Petition for Involuntary Termination of Parental Rights, filed 08/09/2016, 1 "ii").

        A continuance was granted on August 13, 2015, by the Honorable Allan L.

 Tereshko. Case remains status quo. (Continuance Order, 8/13/2015).

        A Permanency Review Hearing was held on September 18, 2015, before the

 Honorable Allan L. Tereshko. The Court ordered that legal custody and physical custody

 of the Children remains with Maternal Grandmother, M.R., supervised by DHS.

 Children are doing well in the home of Maternal Grandmother. Mother is re-referred to

 CEU for a forthwith drug screen and 3 randoms prior to next Court date and follow CEU

. recommendations. PLS to be conducted on Father. Mother was present at the hearing.

 Father did not attend. (Permanency Review Order-Non Placement, 9/18/2015).




                                                                                           12
                       On 9/18/2015 Mother tested positive for marijuana and benzodiazepines. On

                10/30/2015 Mother tested positive for marijuana and benzodiazepines, and PCP. She did

                          er appoin men s or a

----1thootw;chedcrte:-t:Irorib' rr"A.. ll..Statement-of-Facts;-attached--to-BHS--Petit1mottt
                                                                                         · -n t1femr�------1--

                Involuntary Termination of Parental Rights, filed 08/09/2016, 1 "kk").

                       A Permanency Review Hearing was held on December 9, 2015, before the

                Honorable Allan L. Tereshko. The Court ordered that legal custody transfers to DHS.

                The Children to be placed in Foster Care (Kinship) with Maternal Grandmother, M.R.

                Mother to have supervised visits with Children at Agency if she has a negative drug

                screen today. Father to have supervised visits by Agency or Maternal Grandmother.

                Children are residing with Maternal Grandmother. Mother and Father are re-referred to

                CEU for a forthwith drug screen and 3 randoms prior to next Court date and follow CEU

                recommendations. Mother was present at the hearing. Father did not attend.

                (Permanency Review Order, 12/09/2015).

                       On or about December 2015, Father spoke with CUA NET and provided an

                address for himself in Haines City, Florida. He stated that he was willing to comply with

                treatment in Florida and that he wanted the Children to be returned to his care. (Exhibit

                "A" Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

                Rights, filed 08/09/2016, 1 "nn").

                       A Permanency Review Hearing was held on February 22, 2016, before the

                Honorable Allan L. Tereshko. The Court ordered legal custody to remain with DHS, and

                placement of the Children remains in foster care (Kinship) through CUA NET. Due to a

                GPS Report as to Maternal Grandmother which was unfounded, Second Chance is to



                                                                                                            13
                  continue with Kinship process to certify. Parents referred back to CEU for an

                  assessment, full drug and alcohol screen and 3 randoms prior to next Court date.



-------1+-c,·ubstatICes. Children-to-temain-as--eommitted:--Parent-s-clia--net-atteflcl-heanttng
                                                                                               · -------•
                                                                                               11r.- .




                  (Permanency Review Order, 2/22/2016).

                          A Permanency Review Hearing was held on April 19, 2016, before the Honorable

                  Richard J. Gordon. The case to remain status quo. Children are safe in current

                  placement setting as of 4/06/2016. (Permanency Review Order, 4/19/2016).

                          On March 12, 2016, Mother was arrested and charged with drug-related offenses.

                  She pied guilty on May 20, 2016 to the charge of intentionally possessing a controlled

                  substance and was sentenced to probation. (Exhibit "A" Statement of Facts, attached to

                  DHS Petition for Involuntary Termination of Parental Rights, filed 08/09/2016,, "pp").

                          On June 23, 2016, CUA NET visited the Children, and Father arrived at the home

                  during the visit. He stated that he continues to reside in Florida and that he is not

                  currently enrolled in substance abuse treatment. Father provided an address for himself

                  in Kissimmee, Florida. (Exhibit "A" Statement of Facts, attached to DHS Petition for

                  Involuntary Termination of Parental Rights, filed 08/09/2016, 1 "qq").

                          A continuance was granted on June 30, 2016 by the Honorable Allan L. Tereshko

                  to allow proper service of the parents. Children are safe as of 6/23/2016, and case

                  remains status quo. (Continuance Order, 6/30/2016).

                          On July 11, 2016, DHS revised the SCP. The goal of the plan was changed to

                  Adoption. Father's objectives included complying with the court order; complying with

                  the CEU assessment treatment recommendations; and providing documentation of his



                                                                                                           14
treatment to CUA NET; and maintaining contact with the Children via telephone while

he lives outside Pennsylvania, Father participated in the meeting by telephone. (Exhibit




        A continuance was granted on August 22, 2016, by the Honorable Allan L.

Tereshko to allow proper service of parents. Case remains status quo. (Continuance

Order, 8/22/2016).

        A Permanency Review Hearing was held on December 20, 2016 before Master

Michael G. Campbell. It was ordered legal custody of the Children to remain with OHS

and placement of the Children to remain in Foster Care (Kinship) through A Second

Chance. R.L.O. attends Mastery Charter School and is up to date with his medical and

dental. He does not receive any special services at this time and is doing well. M.X.O.

attends Smedley Elementary School and is up to date with his medical and dental. He

does not receive any special services at this time and is doing well. Mother is re-referred

to CEU for a forthwith drug screen. Father attended the hearing, and the Court ordered

he may have supervised visits with the Children in Philadelphia at the Agency. He is to

contact CUA to set up visits as he resides in Florida, and he is to participate in dual

diagnosis assessment and provide CUA with documentation. (Permanency Review

Order, 12/20/2016).



TERMINATION HEARING

       This Court held a Contested Termination Hearing on May 4, 2017, regarding both

Mother and Father's parental rights. This Court Opinion will only address the testimony



                                                                                          15
on DHS's Petition to Terminate Father's Paternal Rights as to the Children. Father,

H.L.O., attended the hearing and was represented by counsel. (N.T. 5/04/2017, p.2 at



        Coru1seHorBHS, Bridget-Warner,eaHed-the-first--witness-te-test-i-:fy,-Shar$t!------•·

Strauss, CUA Case Manager-Northeast Treatment Centers. Ms. Strauss stated she was

assigned this case in May 2016, and her Agency managed the case until December 20,

2016. The Case Manager assigned to the case at the beginning in August 2013 had left

the Agency and was not available, however she did review the file and was able to testify

about matters before she was assigned. (N.T. 5/04/2017, p.6 at 3-25).

        Ms. Strauss testified the Children came into DHS care because Mother was not

supervising the younger child, M.X.O., and he exited the home without anyone's

knowledge. Police were called and Mother became belligerent and unruly. Mother and

her Children were residing with Maternal Grandmother, M.R., at the time. The Children

were placed with Maternal Grandmother, where they remain today. (N.T. 5/04/2017, p.

8 at 3-15).

        She testified that objectives were established to deal with Father's drug and

alcohol use, need to obtain and maintain housing, and visitation. During the time she

supervised this case, Father always lived in Florida. He failed to attend any treatment

programs and failed to achieve the objectives required. {N.T. 5/04/2017, p.10 at 2-25;

p.11 at 1-24).

        Ms. Strauss noted that Father never indicated to her that he would be relocating

back to Philadelphia, and she advised him to find drug and alcohol treatment in Florida or

participate in the CEU assessment in Philadelphia when he visited. She further discussed



                                                                                           16
               the interstate compact process to aid him to deal with the fact that he was in Florida.

               (N.T. 5/04/2017, p.12 at 3-25).



-----H�.-.n-,m-r.........,.,...amiirFlnrida-;-however,he-did-attend,-an--i.ntake-with-a-behavioraHieat#h-------
                                                                                                        t       1




                facility, Park Place Behavioral Health on November 22, 2016, and he did not disclose he

               had a past history of substance abuse. Therefore, the recommendation was that he did not

                need treatment. (N.T. 5/04/2017, p.13 at 5-21; p.25 at 7-12).

                       Regarding visitation and contact with the Children, Ms. Strauss testified Father

                had frequent telephone contact with the boys, and had participated in supervised visits at

                the Maternal Grandmother's home, which she supervised. Father would travel from

                Florida to see the Children and she documented 3 to 4 visits that she supervised from

              . May through December 2016. She noted that Father never inquired about the Children's

                medical or dental health or appointments, nor did he ask about their education, nor their

                development. Father never stated nor presented any information to her that he was ready

                to reunify with his Children. In fact, Father stated that he was okay with his Children

                living with Maternal Grandmother, however, he still wanted shared custody. (N.T.

                5/04/2017, p.13 at 22-25; p.14 at 1-25; p.15 at 1-9).

                        Regarding a parental bond, Ms. Strauss testified she did not believe Father had a

                parent/child bond with the boys. He would play and interact with them, however he

                would never assume responsibility of the Children. On fhe other hand, she observed

                Maternal Grandmother's interaction with the Children and that was of a parent/child

                bond. The boys seemed very happy. They have good grades, and have various extra-

                curricular activities. They look to Maternal Grandmother for safety and affection and to



                                                                                                            17
have their needs met. She opined it would be in the best interests of the Children if the

parental rights of both parents were terminated and they be adopted. She further opined




approximately 4 years, and the parents have never assisted with the educational, medical,

transportation, or any other needs of the Children. It was always Maternal Grandmother

who accepted responsibility for their needs. (N.T. 5/04/2017, p.15 at 16-25; p.16 at 1-25;

p.17atl-12).

       On cross-examination by Kathleen Kenese, Guardian Ad Litem for the Children,

Ms. Strauss stated the Children did not have special needs and are not in need of

therapeutic services. (N. T. 5/04/2017, p.18 at 16-25).

       Ms. Strauss testified the CEU assessment from January 27, 2016, noted that

Father tested positive for marijuana, and the assessment recommended drug and alcohol

treatment. Again, she noted Father never provided proof of completing any programs.

(N.T. 5/04/2017, p.22 at 7-15; p.23 at 1-7).

       On cross-examination by Carla Beggin, Child Advocate, Ms. Strauss testified that

both Children, now ages 11 and 6 years old, expressed their desire to remain with their

Maternal Grandmother. (N.T. 5/04/2017, p.24 at 6-25).

       Maternal Grandmother, M.R., was next to testify. She stated the Children have

always lived with her, however, she had them absent the parents for over 3 years. She

stated the Mother and the Father, both lived with her and both have substance abuse

issues. She stated Father calls the Children from Florida and that he sees them when he

comes to Philadelphia whenever there is a Court hearing or on the Children's birthdays.



                                                                                            18
One day he appeared at her house with his eyes dilated and had slurred speech and was

sweating profusely, she knew he was intoxicated or on drugs. (N.T. 5/04/2017, p.29 at



           rrcross=examination-by-Ms:-Ifonese;-Matemal-6randnwthe�1 1-r --sts faaretetl-t'-amer-------,




                                                                            :
exhibited the same behavior at his last visit with the Children which occurred on May 2,

2017, just two days before this court date. (N.T. 5/04/2017, p.34 at 17-25; p.35 at 1).

          In Maternal Grandmother's opinion, it would not be appropriate for the Children

to live with Father. She noted that Father lives with his parents in Florida. He may work

for his father's business there, but she is not certain. She noted that Father has never

provided financial support for the Children in all the years she had cared for them. (N.T.

5/04/2017,p.35 at23-25;p.36at 1-18).

          Carla Beggin, Child Advocate, noted that she had met with the Children on April

25, 2017, and they related to her that they want to remain with Maternal Grandmother

and still have visits with their Father. (N.T. 5/04/2017, p. 38 at 23-25; p.39 at 1-8; p.40 at

16-19).

          Father was next to testify. He stated that he had an assessment in Florida for

mental health and drug and alcohol. He stated he provided information regarding that

assessment to Ms. Strauss, the CUA Case Manager by email and telephone calls.

However, he did not present a copy of the assessment at the bar of the court. (N.T.

5/04/2017, p.41 at 22-25; p.42 at 1-15).

          Father then stated he recently sent them $100.00on Easter. He noted through the

years he has sent over two thousand dollars to Maternal Grandmother, he has receipts but

did not bring them. (N.T. 5/04/2017, p.42 at 17-25; p.43 at 1-21).



                                                                                           19
        On cross-examination by Guardian, Ms. Kenese, Father stated he moved to

Florida in October 2014, and was employed and earns four hundred dollars per week.




regarding her signing the Voluntary Relinquishment documents. (N.T. 5/04/2017, p.47 at

11-25; p.48 at 1-25; p.49 at 1-25; p.50 at 1-9).




STANDARD OF REVIEW AND LEGAL ANALYSIS


        When reviewing an appeal from a decree terminating parental rights, an appellate

Court is limited to determining whether the decision of the trial court is supported by

competent evidence. Absent an abuse of discretion, an error of law, or insufficient

evidentiary support for the trial court's decision, the decree must stand. Where a trial

court has granted a petition to involuntarily terminate parental rights, an appellate court

must accord the hearing judge's decision the same deference that it would give to a jury

verdict. The Pennsylvania Superior Court need only agree with a trial court's decision as

to any one subsection under 23 P.C.S.A. §2511 (a) in order to affirm a termination of

parental rights. In re D.A.T. 91 A.3d 197 Pa.Super.2014).

       The standard of review in termination of parental rights cases requires appellate

Courts to accept the findings of fact and credibility determinations of the trial court if

they are supported by the record. If the factual findings are supported, appellate courts

review to determine if the trial court made an error of law or abused its discretion. A

decision may be reversed for an abuse of discretion only upon demonstration of manifest



                                                                                              20
               unreasonableness, partiality, prejudice, bias, or ill-will. We have previously emphasized

               our deference to trial courts that often have first-hand observations of the parties



--------'-'--�ttflffit-ion-marks-omitted)-I-n-re-A:doption-of·G;B;R:., w-t-5-PA-Super-54,---1-1-l---Md----,

                1212, 1215 (2015).

                      Termination of parental rights is governed by Section 2511 of the Adoption Act

               23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis. Initially, the focus is

               on the conduct of the parent. The party seeking termination must prove by clear and

               convincing evidence that the parent's conduct satisfies the statutory grounds for

               termination delineated in Section 2511 (a). Only if the court determines that the parent's

               conduct warrants termination of his or her parental rights does the court engage in the

               second part of the analysis pursuant to Section 251 l(b): determination of the needs and

               welfare of the child under the standard of best interests of the child. One major aspect of

               the needs and welfare analysis concerns the nature and status of the emotional bond

               between parent and child, with close attention paid to the effect on the child of

               permanently severing any such bond. In re L.M, 923 A.2d 505, 511 (Pa.Super.2007)

               (citations omitted). In re Adoption of C.J.J.P., 2015 PA Super 80, 114 A.3d 1046, 1049-

               50 (2015). The Court need only agree with the orphans' court as to any one subsection of

               Section 2511 (a), as well as Section 2511 (b), in order to affirm. In re Adoption of

               C.J.J.P., 2015 PA Super 80, 114 A.3d 1046, 1050 (2015).

                      In this case, the Department of Human Services (DHS) first implemented a Safety

               Plan with Maternal Aunt, N.D., and the Maternal Grandmother, M.R., as the responsible

               parties for the Children on August 31, 2013. Both parents were also residing at the home



                                                                                                            21
at the time and both women agreed to take care of the boys if Mother appeared

incapacitated. On or about October 17, 2013, Maternal Grandmother and Maternal Aunt




be placed in an inpatient drug treatment program, however she refused. On the same day,

DHS obtained an Order of Protective Custody (OPC) for the Children and placed them

with Maternal Grandmother, M.R

         DHS provided credible evidence regarding Mother's continuous struggles with

drugs and mental health issues, and that she was unable to provide safety, care and

permanency to the Children. Mother signed Voluntary Relinquishment Petitions at the

bar of the court on the same day of the hearing on May 4, 2017.



       A. The Trial Court Properly Found the Court had duly served Father with
          Notice of the Termination Hearing scheduled on May 4, 2017, pursuant to
          23 Pa.C.S.A.§2513 {b)1

       Father claims the Court erred by not providing him with notice of the termination

hearing scheduled on May 4, 2017. This argument is without merit. OHS noted address

changes for Father, once in Haines City, Florida on or about December 2015, and

another address change to Kissimmee, Florida on June 23, 2016.

         A Rule to Show Cause was scheduled on the Petition for Involuntary Termination

of Father's Parental Rights on August 22, 2016 at 2:00 p.m. in Courtroom SB. The

1 23 Pa.C.S.A.§2513. Hearing. (a) Tlme.-The Court shall fix a time for hearing on a petition filed under
section 2512 {relating to petition for involuntary termination) which shall not be less than ten days after
filing of the petition. (b) Notlce.-At least ten days' notice shall be given to the parent or parents,
putative father, or parent of a minor parent whose rights are to be terminated, by personal service or by
registered mail to his or their last known address or by such other means as the court may require. A
copy of the notice shall be given in the same manner to the other parent, putative father or guardian of a
minor parent whose rights are being terminated.

                                                                                                         22
                                                                                     ------------------·-

             hearing on August 22, 2016 was continued by this Court to allow proper service of the

             documents to the parents. Father attended the next Permanency Review Hearing on

        December 20, 2016, and at the termination of the hearing was personally served with a
-----+t---------------------·----· .. --- ------------------1
        copy of the Permanency Review Order noting the next scheduled Court date would be a

             Contested Goal Change Hearing on May 4, 2017. His attorney also received a copy of

             the Order.



                     B. The Trial Court Properly Found that DHS had met its Burden by Clear
                        and Convincing Evidence To Terminate Father's Parental Rights
                        Pursuant to 23 Pa.C.S.A. §251l(a)(l), and (2).2


                      Father's Concise Statement of Matters Complained of on Appeal cited judicial

             error regarding all sections of 23 Pa.C.S.A. §§2511 (a)(l), (2), (5), and (8). However,


                      2
                        l(a) General Rule. -the rights of a parent in regard to a child may be terminated after a petition
             filed on any of the following grounds:

                      (I) The parent by conduct continuing for a period of at least six months immediately preceding
                          the filing of the petition either has evidenced a settled purpose ofrelinquishing parenting
                          claim to a child or has refused or failed to perform parental duties.
                      (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has caused the
                          child to be without essential parental care, control or subsistence necessary for his physical or
                          mental well-being and the conditions and causes of the incapacity, abuse, neglect or refusal
                          cannot or will not be remedied by the parent.

                      (5) The child has been removed from the care of the parents by the court or under a voluntary
                      agreement with an agency for a period of at least six months, the conditions which Jed to the
                      removal or placement of the child continue to exist, the parent cannot or will not remedy those
                      conditions within a reasonable period of time, the services or assistance reasonably available to the
                      parent are not likely to remedy the conditions which led to the removal or placement of the child
                      within reasonable period of time and termination of the parental rights would best serve the needs
                      and welfare of the child.

                      (8) The child has been removed from the care of the parent by the court or under voluntary
                      agreement with an agency, 12 months or more have elapsed from the date of removal or
                      placement, the conditions which led to the removal or placement of the chiid continue to exist and
                      termination of the parental rights would best serve the needs and welfare of the child.



                                                                                                                         23
                                                                                  .-   ------ - ---- - -------
        ··-·-·--   -----------·-         -· ---·

                    this Court terminated Father's parental rights solely based on 23 Pa.C.S.A. §§ 251 l(a)(l)

                    and (a)(2). Therefore, this Opinion will only address those sections.

                           The evidence is clear and convincing regarding Father's non-compliance with the
-----l-�:::,n--;;:==:-::�--::1:.:::=--=:i-=::-::.�:=-----·----------------;
        t         Although Father asserts he obtained an assessment in Florida for mental health

and drug and alcohol, and stated he provided information regarding that assessment to

Ms. Strauss, the CUA Case Manager by email and telephone calls, he did not present a

copy ot the assessment at the bar of the court, and this Court finds his testimony

incredible.

         This Court is not persuaded that Father can or will remedy the repeated and

continued neglect and conditions which brought the Children into court supervision. Nor

is the Court persuaded that Father will be able to fulfill his parental responsibilities in the

future. Based on the evidence presented, this Court found clear and convincing evidence

to terminate Father's parental rights pursuant to 23 Pa.C.S.A. §251 l(a) (1) and (2).


        C. Trial Court Properly Found that Termination of Father's Parental Rights
           was in the Child's Best Interest and that DHS Met Its Burden Pursuant to
           23 Pa.C.S.A. §2511(b).3



         After the Court finds that the statutory grounds for termination have been

satisfied, it must then determine whether the termination of parental rights serves the best

interests of the children pursuant to 2511 (b) In re Adoption of C.L.G., 956 A2d 999

(Pa.Super 2008). In terminating the rights of a parent, the Court 'shall give primary

consideration to the development, physical and emotional needs and welfare of the

child." 23 Pa.C.S.A. §251 l(b). One major aspect of the needs and welfare analysis



3 Other Considerations.-The court in terminating the rights of a parent shall give primary consideration
to the developmental, physical and emotional needs and welfare of the child. The rights of a parent shall
not be terminated solely on the basis of environmental factors such as inadequate housing, furnishings,
income, clothing and medical care if found to be beyond the control of the parent. With respect to any
petition filed pursuant to subsection (a}(l),(6) or (8), the court shall not consider any efforts by the parent
to remedy the conditions described therein which are first initiated subsequent to the giving of notice of
the filing of the petition.

                                                                                                            25
concerns the nature and status of the emotional bond between parent and child. In re

T.S.M., 71 A3d 251 (Pa. 2013).


        This Court finds credible the bonding testimony from Ms. Strauss, Case Manager

from CUA, who opined that the Children knew their Father and talked and visited with

him, however they were not bonded to him. The Children look to their Maternal

Grandmother for safety, comfort and to meet all of their daily needs. She opined that the

Children would not suffer irreparable harm if Father's rights were terminated and that

termination of Father's parental rights and adoption would be in the best interest of the

Children.




       D. Due Process of Law


       Father's final argument is that he was denied due process of law as guaranteed by

the Constitutions of the Commonwealth of Pennsylvania and the United States. This

broad assertion does not state the basis of the denial of his due process rights, and this

Court cannot speculate what Father's allegations are. The Court does state that Father

was never denied the opportunity to participate, testify, and present evidence on his own

behalf. He participated in the termination proceedings and also testified. His attorney

was also present at the hearing and presented evidence on Father's behalf. Accordingly,

Father was never denied a fair and impartial hearing.




                                                                                             26
                                  CONCLUSION



..... _With...r.espec.t.to. Father, I find that the evidence.is.clear.and ...
       convincing that Father has failed to remedy any of the
       issues that brought these Children into care. He has failed
       to maintain a parental relationship with his Children. Has
       failed to take any opportunity offered by the agency to form
       a parental relationship with the Children.

    Has willingly moved away from the family, left his
    Children with maternal grandmother. Although maternal
    grandmother had an open relationship and allowed Father
    to come and go as he pleased, notwithstanding the
    existence of a formal visitation order, and created an
    opportunity throughout the time that the Children were in
    her care for Father to form a parental bond and parental
    relationship with the Children, he declined to exercise that
    and take advantage of that offer.

    He declined to form a parental bond with the Children. He
    declined to materially support, provide safety, to provide
    guidance for the Children. He allowed that to be done by
    the maternal grandmother.

    There were issues of credibility especially regarding his
    claim that he received certain evaluations and paid certain
    monies to support the Children knowing that he had a
    hearing today on the very important issue of termination of
    his parental rights, failure to bring in the supporting
    docwnents which he says he has in his possession suggests
    to me that the docwnents just don't exist.

    The testimony as to the desires of the Children through the
    offer of proof of the Children's attorney, the Court received
    uncontradicted evidence that they wish to be adopted by
    their maternal grandmother. And wish to continue the
    family relationship they enjoy with grandmother from a
    very young age beginning at least back from late 2013
    when grandmother received temporary legal custody of the
    Children.




                                                                                27
--   .. �. --··   ---·   -------····--

               So early on in their life Father did not act on his role as a
              parent of the Children and allowed maternal grandmother
               to do so, and then at some point in time he created a
              relationship with the grandmother and that was done via a
                               i iled-t6fl-912frB--which-resulted in placement wi----------+--
                            i o""n.-...f
------++------....,eo1t-..tt-
              matemal grandmother which has been in effect for almost
              three-years-new.                                     -------

                                  And during that period of time maternal grandmother has
                                  supplied the needs for the Children, supplied all the
                                  emotional needs of the Children, all the parental guidance
                                  of the Children, provided for their safety, provided for their
                                  welfare.

                                  Father occasionally dropped in to see the Children, and at
                                  best testimony supports a finding that he has established a
                                  friendly relationship with the Children. They acknowledge
                                  him, but do not acknowledge him as their parent.

                                  Sections 2511 (a)(l) and (2) are satisfied. The Children
                                  were not in his care when removed and therefore, do not
                                  have to explore the other sections.

                                  2511 B, the evidence is clear and convincing that there is
                                  no parental relationship regarding the Children, therefore,
                                  there would be no harm in terminating something that
                                  doesn't exist.

                                  As to the best interest of the Children, based on the
                                  testimony of the witnesses, the Children are doing well.
                                  They're doing well in school. They are loved and cared for
                                  by maternal grandmother and it would be in their best
                                  interest if this relationship would be permanent and
                                  termination of Father's rights.

                                   Father's rights are terminated. The goal is not moved to
                                   adoption. I've taken it under advisement ... not ready to
                                   move to adoption, but Father's rights are terminated.
                            (N.T. 5/04/2017, p.53 at 1-25; p.54 at 1-25; p.55 at 1-25; p.56 at
                           1-16).




                                                                                                   28
----------------- . --                                    -···-·---------·
        For the foregoing reasons, this Court respectfully requests that the Order of May 4

2017, Terminating Father, H.L.O.'s Parental Rights be AFFIRMED.

                                              -   .   ··-·-----------------;

                                                       BY J:IIE-GOYR-1'+




                                                       ALLAN L. TERESHKO, Sr. J.




                                                                                        29
                                           CERTIFCATE OF SERVICE


                     I hereby certify that a true and correct copy of the foregoing OPINION has been
              served upon the following parties by the manner as designated:


                i�
            a -i)¥-
------aiF..,m       ' oC uri-Deliwry MaiLBOX--- .

             . . . Bridget Mae Wamrr,_Esq�.ACS,
               Phila Solicitor's Office
               One Parkway, 1515 Arch St, 15th fir.
               Philadelphia, PA 19102
               DHS Counsel


               Neil Marc Krum, Esq.
               1533 W. Stiles St.
               Phila., Pennsylvania 19121
               Counsel for Appellant Father, H.O.


               Kathleen Anne Knese, Esq.
               Patricia Anne Korey, Esq.
               Defenders Association of Phila
               1441 Sansom St.
               Phila Pennsylvania 19102
               Counsel for Children, R.L.O. and M.X.O.
               Child Advocates


               Carla A. Beggin, Esq.
               1800 JFK Blvd., Ste. #300
               Phila., Pennsylvania 19103
               Guardian Ad Litem, for Children

               John. J. Capaldi, Esq.
               1812 Fox Chase Rd.
               Phila., Pennsylvania 19152
               Co,H, s e L f()r c. It frl "-(,her
                                       '




                                                          ALLAN L. TERESHKO, Sr. J.